Name: Commission Regulation (EC) No 2993/95 of 19 December 1995 amending Regulation (EC) No 1518/95 laying down detailed rules for the application of Council Regulations (EEC) No 1418/76 and (EEC) No 1766/92 as regards the import and export system for products processed from cereals and rice and amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade
 Date Published: nan

 Avis juridique important|31995R2993Commission Regulation (EC) No 2993/95 of 19 December 1995 amending Regulation (EC) No 1518/95 laying down detailed rules for the application of Council Regulations (EEC) No 1418/76 and (EEC) No 1766/92 as regards the import and export system for products processed from cereals and rice and amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice Official Journal L 312 , 23/12/1995 P. 0025 - 0025COMMISSION REGULATION (EC) No 2993/95 of 19 December 1995 amending Regulation (EC) No 1518/95 laying down detailed rules for the application of Council Regulations (EEC) No 1418/76 and (EEC) No 1766/92 as regards the import and export system for products processed from cereals and rice and amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Regulation (EC) No 1863/95 (2), and in particular Articles 11, 13 and 16 thereof, Whereas Commission Regulation (EC) No 1518/95 (3) lays down detailed rules for the application of Council Regulations (EEC) No 1418/76 (4), as last amended by Regulation (EC) No 1530/95 (5), and (EEC) No 1766/92 as regards the import and export system for products processed from rice and cereals respectively; Whereas Commission Regulation (EC) No 2448/95 (6) amends, with effect from 1 January 1996, Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (7), as regards certain cereal products falling within CN code 1104; Whereas Regulation (EC) No 1518/95 must be amended to take account of those amendments with effect from 1 January 1996; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1518/95 is hereby amended as follows: 1. Product code '1104 22 10 100` is replaced by product code '1104 22 20 100`. 2. Product code '1104 22 99 100` and the particulars relating thereto are deleted. Article 2 This Regulation shall enter into force on 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1995. For the Commission Franz FISCHLER Member of the Commission